 


110 HRES 439 IH: Supporting the goals and ideals of the National Kidney Foundation Kidney Walk.
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. RES. 439 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Kuhl of New York (for himself and Mr. Kirk) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Supporting the goals and ideals of the National Kidney Foundation Kidney Walk. 
 
 
Whereas 20,000,000 Americans suffer from chronic kidney disease; 
Whereas over 80,000 people die each year from chronic kidney disease; 
Whereas over 335,000 people diagnosed with end-stage renal disease receive dialysis at least three times a week; 
Whereas over 17,000 kidney transplants were performed in 2006; 
Whereas over 70,000 people are on the national waiting list for a kidney transplant; and 
Whereas the purpose of the National Kidney Foundation Kidney Walk is to encourage Americans nationwide to become educated about early detection and prevention of kidney disease and to promote awareness of organ donation: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of the National Kidney Foundation Kidney Walk; and 
(2)recognizes all Americans suffering from chronic kidney disease, and salutes health care professionals, volunteers, donor families, and living donors. 
 
